DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/21 has been entered.
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-7 and 11-17 in the reply filed on 2/5/21 is acknowledged.
Claims 8-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/5/21.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 11-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0177118 A1 (“Karczewicz”) in view of US 2013/0243087 A1 (“Lee”).
Regarding claim 1, Karczewicz discloses a method of video decoding performed in a video decoder, the method comprising: receiving coded information of neighboring blocks of a current block (e.g. see most probable modes are signaled using an initial or series of bits, e.g. see at least paragraph [0120]; thus, the most probable modes (MPMs) of neighboring blocks of a current block are previously 
Although Karczewicz discloses the context model being determined from the set of context models based on (i) a first MPM flag of a first neighboring block of the neighboring blocks and (ii) a 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Karczewicz and Lee before him/her, to modify the indicating intra-prediction mode selection for video coding using CABAC of Karczewicz with Lee in order to improve the image encoding/decoding efficiency. 
 Regarding claim 2, Karczewicz further discloses wherein the determining the intra prediction information of the current block comprises: determining the intra prediction information of the current block based on the coded information of the neighboring blocks of the current block according to the determined context model (e.g. see most probable modes are signaled using an initial or series of bits, e.g. see at least paragraph [0120]; thus, the MPMs of the current block are received by video decoder 30 in Fig. 4, i.e. the entropy decoding unit 70, from video encoder 20 in Fig. 2; Fig. 5B illustrates in more details how entropy decoding unit 70 decodes by using CABAC decoding unit 50B to decode an encoded bin string comprising one or more bins that includes context assignment in module 53B, e.g. see 
Regarding claim 3, Karczewicz further discloses wherein the coded information further includes at least one of a reference line index, an intra sub-partition (IPS) flag, or a MPM index (e.g. see most probable modes are signaled using an initial or series of bits, e.g. see at least paragraph [0120]; thus, the most probable modes (MPMs) of neighboring blocks of a current block are previously received relative to when the MPMs of a current block are received).    
Regarding claim 4, Karczewicz further discloses wherein the intra prediction information of the current block includes at least one of the first MPM flag, the second MPM flag, a size of an MPM list, or a MPM index (e.g. see most probable modes are signaled using an initial or series of bits, e.g. see at least paragraph [0120]). 
Regarding claim 5, Karczewicz in view of Lee further teaches wherein the determining the context model is further based on at least one of a number of non-angular modes of the neighboring blocks, a number of angular modes of the neighboring blocks, MPM indices of the neighboring blocks, or ISP flags of the neighboring blocks (Lee: e.g. see selecting a context model for the decoding target unit among the plurality of context models (e.g. see Fig. 9 showing selection of context ctx1, ctx2, ctx3, or ctx4 from mode numbers of left and upper neighbors, see at least paragraph [0140], or from angular differences, see Fig. 6), by using the neighbor prediction mode information, wherein the intra prediction mode information includes at least one of MPM flag, an MPM index, and a remaining mode, e.g. see at least paragraph [0017]).  The motivation above in the rejection of claim 1 applies here. 
 Regarding claim 6, Karczewicz further discloses wherein the size of the MPM list of the current block is equal to a first integer when intra prediction modes of the neighboring blocks are non-angular modes, and the size of the MPM list of the current block is equal to a second integer when one of the intra prediction modes of the neighboring blocks is an angular mode, the first integer being smaller than the second integer (it is noted that this claim only limits the size of the MPM list in claim 4, i.e. one of the possible intra prediction information of the current block; claim 4 is rejected because Karczewicz 
Regarding claim 7, Karczewicz further discloses wherein the size of the MPM list of the current block is equal to a first integer when intra prediction modes of the neighboring blocks are non-angular modes, the size of the MPM list of the current block is equal to a second integer when one of the intra prediction modes of the neighboring blocks is a non-angular mode, and the size of the MPM list of the current block is a third integer when the intra prediction modes of the neighboring blocks are angular modes, the first integer being smaller than the second integer, the second integer being smaller than the third integer (it is noted that this claim only limits the size of the MPM list in claim 4, i.e. one of the possible intra prediction information of the current block; claim 4 is rejected because Karczewicz discloses the intra prediction information of the current block includes at least one of the first MPM flag, the second MPM flag and/or MPM index (see mapping above), i.e. the other possible intra prediction information of the current block; therefore, this claim is rejected because Karczewicz meets the limitations in claim 4).  
	Regarding claims 11-17, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chien et al., US 2012/0314766 A1, discloses an enhanced intra-prediction mode signaling for video coding using neighboring mode
Park et al., US 2016/0044310 A1, discloses a method and device for intra prediction
Franscois et al., US 2012/0327999 A1, discloses encoding mode values representing prediction modes
Chien et al., US 9628789, discloses a reference mode selection in intra mode coding

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485